       Case 2:17-cv-01667-KJN Document 82 Filed 03/19/19 Page 1 of 2

 1   OFFICE OF THE PLACER COUNTY COUNSEL
     Brett D. Holt (SBN: 133525)
 2   bholt@placer.ca.gov
 3   Julia M. Reeves (SBN: 241198)
     jreeves@placer.ca.gov
 4   175 Fulweiler Avenue
     Auburn, CA 95603
 5   Telephone: (530) 889-4044
     Facsimile: (530) 889-4069
 6

 7   Deborah J. Fox (SBN: 110929)
     dfox@meyersnave.com
 8   David Mehretu (SBN: 269398)
     dmehretu@meyersnave.com
 9   Robert S. Moutrie (SBN: 295250)
     rmoutrie@meyersnave.com
10
     MEYERS, NAVE, RIBACK, SILVER & WILSON
11   555 12th Street, Suite 1500
     Oakland, California 94607
12   Telephone: (510) 808-2000
     Facsimile: (510) 444-1108
13
     Attorneys for Defendants COUNTY OF PLACER,
14
     PLACER COUNTY SHERIFF’S OFFICE, and
15   DEVON BELL

16
                                UNITED STATES DISTRICT COURT
17
                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
18

19
     BEAU BANGERT, on behalf of himself and a       Case No. 2:17-CV-01667-TLN-KJN P
20   class of similarly situated persons,
                                                    COUNTY DEFENDANTS’ JOINDER IN
21                Plaintiff,
                                                    REQUEST FOR FINAL APPROVAL OF
22         v.                                       CLASS ACTION SETTLEMENT

23   COUNTY OF PLACER, PLACER COUNTY
     SHERIFF’S OFFICE, DEVON M. BELL,
24   ROBERT L. MADDEN, MEGAN C. YAWS,
     and DOE 1 to 50,
25
                  Defendants.
26

27   ///

28   ///
                                                1
      COUNTY DEFENDANTS’ JOINDER IN REQUEST FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
        Case 2:17-cv-01667-KJN Document 82 Filed 03/19/19 Page 2 of 2

 1          The Placer County Defendants join in plaintiffs’ request for Final Approval of Class
 2   Action Settlement. Specifically, the Placer County Defendants request that the Court grant final
 3   approval of the settlement, following the final fairness hearing on March 28, 2019. The Placer
 4   County Defendants decline to join in plaintiffs’ overly argumentative and fanciful
 5   characterization of the factual background set forth in their Motion.
 6          A more accurate description of the facts is that the instant matter arises from allegations of
 7   excessive force by officers at the Placer County Jail against plaintiff Beau Bangert and a class of
 8   similarly situated individuals. Mr. Bangert claims that on May 14, 2017, while in custody at the
 9   Placer County Jail and allegedly suffering an episode of mental-illness associated with his
10   diagnosed schizophrenia, that he was subjected to excessive force by the individual defendants
11   while other deputies failed to intervene. The Placer County Defendants filed answers in this
12   matter denying all claims, contentions and allegations against them, including, without limitation:
13   1) the claims that jail staff subjected plaintiff and any class member to excessive force; 2) that any
14   class member is entitled to any monetary, injunctive, declaratory, and/or Monell related relief on
15   account of their treatment by defendants; and 3) that Defendant’s conduct concerning the Placer
16   County Jail violates that U.S. Constitution or any other law or principle of equity. This matter
17   was resolved via settlement, wherein the settlement agreement expressly sets forth that nothing in
18   the agreement may be used as any admission, concession or indication by or against any of the
19   Placer County Defendants of fault, wrongdoing or liability whatsoever.
20          Any description of the facts of this case beyond the above description is nothing more
21   than plaintiffs’ counsel’s argument which is not substantively required for the Court to grant the
22   Final Approval of the Class Action Settlement.
23   Dated: March 19, 2019                         OFFICE OF THE PLACER COUNTY COUNSEL
24
                                                   By:      /s/ Julia M. Reeves
25                                                         Attorneys for Defendants COUNTY OF
26                                                         PLACER, PLACER COUNTY SHERIFF’S
                                                           OFFICE, and DEVON BELL
27

28
                                                       2
      COUNTY DEFENDANTS’ JOINDER IN REQUEST FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
